DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
Claims 1-5 and 7 remain pending in the application, with claim 6 having been cancelled.  Applicant’s amendments to the Claims have overcome each and every objection and 112(a) and 112(b) rejections previously set forth in the Final Office Action dated 17 February 2021.  Any new and/or pending objections and/or rejections can be found below in the present Office Action.
Response to Arguments
Applicant's arguments entered as part of the Request for Continued Examination filed 17 May 2021 have been fully considered but they are not persuasive.
Applicant contends that at least the prior art to Yamamoto (JP 2011183910 A) and Colley (US 2004/0169497 A1) fail to teach or render obvious the subject matter of independent claims 1 and 7, particularly the subject matter directed towards calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration, a battery discharge power covering the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the Office Action below, it is Yamamoto and Colley, in combination, that has been relied upon to teach the aforementioned contended limitation.  Yamamoto teaches that when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, the charging electric energy is zero, and accordingly the state of charge of the battery is sufficiently high in that it no longer requires charging.  Colley teaches that when the power consumption of an auxiliary device of a hybrid vehicle is sufficiently low, driving a motor-generator using an engine to provide this low amount of power to the auxiliary device would result in the motor-generator running a decreased power level and decreased efficiency level, so instead of using the engine to provide power to the auxiliary device, the engine and motor-generator combination is decoupled from the auxiliary device and the battery is instead used to provide this low power to the auxiliary device (i.e., the engine is not responsible for the power consumption of the auxiliary device).  Upon incorporating this teaching in the invention 

Claim Objections
Claim 4 is objected to because of the following informalities: it is respectfully suggested Applicant amend the claim to read, in part, as
--use a first lower limit value as the predetermined lower limit value when the motor-generator is providing torque assist to the engine, and
use a second lower limit value greater than the first lower limit value as the predetermined lower limit value when the motor-generator is not providing torque assist to the engine-- (or the like; with emphasis added).  
As currently presented, the claim recites, in part, two conditions: (i) when electric energy is being discharged from the battery to the motor-generator; and (ii) when the motor-generator is generating electric power.  The aforementioned suggestion has been made in order to better distinguish between these two conditions because when the motor-generator is generating electric power, it can still be generating electric power .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, the limitation “calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration, a battery discharge power covering the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero” (emphasis added).
without summing up the power consumption of the auxiliary device”, it is unclear whether the aforementioned limitation is associated with the step of “calculating the required torque” (i.e., calculating the required torque […] without summing up the power consumption of the auxiliary device), or if the aforementioned limitation is associated with the condition that “a battery discharge power covering the power consumption of the auxiliary device” (i.e., a battery discharge power covering the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device).  If it is the former, it is unclear what distinction, if any, exists between “without taking the power consumption into consideration” and “without summing up the power consumption of the auxiliary device.”  Here, if the power consumption is not taken into consideration, then the power consumption is not considered (regardless of what mathematical operation is to be used when not considering it).  If it is the latter, it is unclear how a battery discharge power can cover the power consumption of the auxiliary device without summing up the power consumption of the auxiliary device.  Appropriate correction and/or revision is respectfully requested.
Regarding the limitation “the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero”, this limitation appears in conjunction with the condition “when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value.”  As previously established in the claim, when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, the charging electric energy is calculated such that the battery is the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero” represents a broader range or limitation in that the charging electric energy can be less than zero (i.e., a negative number).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the charging electric energy is not larger than zero, and the claim also recites that the charging electric energy is zero (when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction and/or revision is respectfully requested.
Claims 2-5 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that when the required torque is calculated without taking the power consumption into consideration, then the power consumption of the auxiliary 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, in part, the limitation “calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration, a battery discharge power covering the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero” (emphasis added).
Regarding the limitation “without summing up the power consumption of the auxiliary device”, it is unclear whether the aforementioned limitation is associated with the step of “calculating the required torque” (i.e., calculating the required torque […] without summing up the power consumption of the auxiliary device), or if the aforementioned limitation is associated with the condition that “a battery discharge 
Regarding the limitation “the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero”, this limitation appears in conjunction with the condition “when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value.”  As previously established in the claim, when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, the charging electric energy is calculated such that the battery is neither charged nor discharged (i.e., the charging electric energy is equal to zero).  As such, the condition “when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value” represents a narrow range or limitation because the charging electric energy is zero, whereas when “the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero” represents a broader range or limitation in that the charging electric energy can be less than zero (i.e., a negative number).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the charging electric energy is not larger than zero, and the claim also recites that the charging electric energy is zero (when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction and/or revision is respectfully requested.
For purposes of examination in this Office Action, it is understood that when the required torque is calculated without taking the power consumption into consideration, then the power consumption of the auxiliary device is not summed with the chagrining electric energy or the driving torque.  Furthermore, it is understood that the required torque is calculated without taking the power consumption into consideration when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, and when this condition of the state of charge exists, the charging electric energy is zero, and therefore it is not larger than zero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Japanese Patent Application Publication JP 2011183910 A, with English Translation previously provided) in view of Colley (U.S. Patent Application Publication No. 2004/0169497 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Yamamoto discloses a hybrid system of a vehicle (hybrid vehicle 20) that includes an engine (engine 22), a motor-generator (at least motor-generator MG1) drivingly coupled to the engine, a battery (battery 50) which supplies electric power to the motor-generator, and an auxiliary device (auxiliary device discussed in at least  which receives electric power supply from the battery, the hybrid system further including processing circuitry (electronic control unit 70 including at least CPU 72) that is configured to perform operations (see at least: Yamamoto, Paragraphs [0016], [0018]-[0019], [0021]-[0022], and Fig. 1) comprising:
calculating a charging electric energy (Pb*) transferred between the motor-generator and the battery based on a state of charge of the battery (see at least: Yamamoto, Paragraph [0028] and Fig. 5) and calculating a power consumption (Ph) of the auxiliary device (see at least: Yamamoto, Paragraph [0028]); and
calculating a required torque of the engine based on at least one of the charging electric energy, the power consumption, and a driving torque (Tr*), which is required to propel the vehicle (see at least: Yamamoto, Paragraphs [0027], [0029], [0031]), 
wherein the processing circuitry is further configured to: 
calculate the charging electric energy by (see at least: Yamamoto, Paragraph [0028] and Fig. 5):
calculating the charging electric energy such that electric power is supplied from the motor-generator to charge the battery when the state of charge of the battery is less than a predetermined lower limit value (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the charging electric energy Pb* is positive such that electric power is supplied from the motor-generator to charge the battery when the state of charge (SOC) is less than a predetermined lower limit value defining the lower limit of the control range centered on the target SOC), 
calculating the charging electric energy such that the battery is neither charged nor discharged by the motor-generator when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to an upper limit value, the upper limit value being previously set to a value greater than the predetermined lower limit value (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the charging electric energy Pb* is zero (the battery is neither charged nor discharged by the motor-generator) when the SOC falls within the control range defined the lower bound and the upper bound), and 
calculating the charging electric energy such that electric power is supplied from the battery to the motor-generator when the state of charge is greater than the upper limit value (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the charging electric energy Pb* is negative when the SOC is greater than the upper limit value such that electric power is supplied from the battery to the motor-generator),
calculate the required torque by: 
calculating the required torque based on the charging electric energy, the power consumption, and the driving torque when the state of charge is less than the predetermined lower limit value and the charging electric energy corresponding to an amount of power supplied from the motor-generator to the battery is larger than zero (see at least: Yamamoto, Paragraphs [0029]-[0031] and Fig. 5; wherein when the state of charge is less than the predetermined lower limit value, the charging electric energy is greater than zero).
	Yamamoto does not appear explicit with regards to calculating the required torque by:
	calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration, a battery discharge power covering the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero, and
	when the charging electric energy takes a value at which the battery is neither charged nor discharged by the motor-generator, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device.
Cumulatively, Yamamoto discloses an invention for calculating required power (and subsequently required torque) of an engine of a hybrid vehicle based on at least one of the charging electric energy, the power consumption, and a driving torque (see at least: Yamamoto, Paragraph [0029]).  When a state of charge of a battery of the hybrid vehicle is less than a predetermined lower limit value, the charging electric energy takes a positive value; when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to an upper limit value, the charging electric energy is zero; and when the state of charge is greater than the upper limit value, the charging electric energy takes a negative value (see at least: Yamamoto, Fig. 5).  Yamamoto further discloses that the hybrid system uses a motor-generator to supply power from the engine to the battery and to auxiliary electrical loads, and that the auxiliary electrical loads are connected to the battery (see at least: Yamamoto, when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero (that is the charging electric energy is zero which is not larger than zero when the state of charge is within the control range defined by the predetermined lower limit value and the upper limit value), the required torque of the engine is calculated based on: (i) the charging electric energy (which is equal to zero), (ii) the driving torque, and (iii) the power consumption of the auxiliary device.
Colley, similar to Yamamoto, teaches an invention directed to hybrid vehicles wherein an engine is connected to a motor-generator to at least supply power to a battery and an auxiliary device (see at least: Colley, Abstract, and Paragraphs [0015], [0041], [0058]).  Colley explicitly teaches that the battery supplies power to the auxiliary device (see at least: Colley, Paragraph [0058]).  Colley further teaches that when a power consumption of the auxiliary device is sufficiently low and the state of charge of the battery is in a state where the battery does not require to be charged (the “sufficiently high” of Colley which directly corresponds to at least the situation of Yamamoto where the state of charge of the battery is within the control range because the battery is not being charged by the motor-generator in this range; i.e., the state of charge of the battery is outside of condition in which the battery must be charged), the motor-generator would be running at a decreased power level and decreased efficiency.  Therefore, the motor-generator is shut off until the power consumption of the auxiliary device is of sufficient magnitude again or the battery reaches a level at which it requires 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Colley in the invention of Yamamoto, such that when the power consumption of the auxiliary device was sufficiently low and the battery was not in a state in which it required charging (which includes the situation when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value), to user the battery to power the auxiliary device rather than use the engine to provide this power via the motor-generator (i.e., the engine and motor-generator combination is decoupled from the auxiliary device).  Here, because the engine is no longer responsible for providing sufficient torque to cover the power consumption of the auxiliary device, but instead the battery is responsible for covering the power consumption, then calculating a required torque for the engine would not have taken the power consumption into account.  One would have been motivated to incorporate these teachings of Colley in the invention of Yamamoto because it would have avoided running the motor-generator a decreased level of efficiency as well as improved fuel economy, thereby making hybrid vehicle technology more practical (see at least: Colley, Paragraphs [0058], [0066]).  
As presently combined, modified Yamamoto teaches:
	that when the power consumption of the auxiliary load is sufficiently low, calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration (see at least: Yamamoto, Paragraph [0029] and Colley, Paragraph [0058]; wherein for the engine required torque calculation the power consumption would not be taken into consideration because it is being provided by the battery not the engine), a battery discharge power covering the power consumption of the auxiliary device (see at least: Colley, Paragraph [0058]), and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the chagrining electric energy is zero when the state of charge of the battery is within the control range), and
	when the charging electric energy takes a value at which the battery is neither charged nor discharged by the motor-generator, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device when the power consumption of the auxiliary device is sufficient lower (see at least: Colley, Paragraph [0058]; wherein the motor-generator is not controlled to solely generate electric power to be provided to the auxiliary device, but instead the battery provides the power required by the auxiliary device).

Regarding Claim 7:
a non-transitory computer readable memory medium (ROM 74), which stores a program that causes a processing circuitry (electronic control unit 70 including at least CPU 72) to perform a control process for a hybrid system of a vehicle (hybrid vehicle 20), the hybrid system includes an engine (engine 22), a motor-generator (at least motor-generator MG1) drivingly coupled to the engine, a battery (battery 50) which supplies electric power to the motor-generator, and an auxiliary device (auxiliary device discussed in at least Paragraph [0021] of Yamamoto) which receives electric power supply from the battery (see at least: Yamamoto, Paragraphs [0016], [0018]-[0019], [0021]-[0022], and Fig. 1), the control process including:
calculating, by the processing circuitry, a charging electric energy (Pb*) transferred between the motor-generator and the battery based on a state of charge of the battery (see at least: Yamamoto, Paragraph [0028] and Fig. 5),
calculating, by the processing circuitry, a power consumption (Ph) of the auxiliary device (see at least: Yamamoto, Paragraph [0028]), and
calculating, by the processing circuitry, a required torque of the engine based on at least one of the charging electric energy, the power consumption, and a driving torque (Tr*), which is required to propel the vehicle (see at least: Yamamoto, Paragraphs [0027], [0029], [0031]), 
wherein: 
the calculating the charging electric energy further includes (see at least: Yamamoto, Paragraph [0028] and Fig. 5):
calculating the charging electric energy such that electric power is supplied from the motor-generator to charge the battery when the state of charge of the battery is less than a predetermined lower limit value (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the charging electric energy Pb* is positive such that electric power is supplied from the motor-generator to charge the battery when the state of charge (SOC) is less than a predetermined lower limit value defining the lower limit of the control range centered on the target SOC), 
calculating the charging electric energy such that the battery is neither charged nor discharged by the motor-generator when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to an upper limit value, the upper limit value being previously set to a value greater than the predetermined lower limit value (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the charging electric energy Pb* is zero (the battery is neither charged nor discharged by the motor-generator) when the SOC falls within the control range defined the lower bound and the upper bound), and 
calculating the charging electric energy such that electric power is supplied from the battery to the motor-generator when the state of charge is greater than the upper limit value (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the charging electric energy Pb* is negative when the SOC is greater than the upper limit value such that electric power is supplied from the battery to the motor-generator), and
the calculating the required torque further includes: 
calculating the required torque based on the charging electric energy, the power consumption, and the driving torque when the state of charge is less than the predetermined lower limit value and the charging electric energy corresponding to an amount of power supplied from the motor-generator to the battery is larger than zero (see at least: Yamamoto, Paragraphs [0029]-[0031] and Fig. 5; wherein when the state of charge is less than the predetermined lower limit value, the charging electric energy is greater than zero).
	Yamamoto does not appear explicit with regards to calculating the required torque includes:
	calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration, a battery discharge power covering the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero, and
	when the charging electric energy takes a value at which the battery is neither charged nor discharged by the motor-generator, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device.
Cumulatively, Yamamoto discloses an invention for calculating required power (and subsequently required torque) of an engine of a hybrid vehicle based on at least one of the charging electric energy, the power consumption, and a driving torque (see at least: Yamamoto, Paragraph [0029]).  When a state of charge of a battery of the hybrid vehicle is less than a predetermined lower limit value, the charging electric energy takes a positive value; when the state of charge is greater than or equal to the predetermined when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero (that is the charging electric energy is zero which is not larger than zero when the state of charge is within the control range defined by the predetermined lower limit value and the upper limit value), the required torque of the engine is calculated based on: (i) the charging electric energy (which is equal to zero), (ii) the driving torque, and (iii) the power consumption of the auxiliary device.
Colley, similar to Yamamoto, teaches an invention directed to hybrid vehicles wherein an engine is connected to a motor-generator to at least supply power to a battery and an auxiliary device (see at least: Colley, Abstract, and Paragraphs [0015], [0041], [0058]).  Colley explicitly teaches that the battery supplies power to the auxiliary device (see at least: Colley, Paragraph [0058]).  Colley further teaches that when a power consumption of the auxiliary device is sufficiently low and the state of charge of the battery is in a state where the battery does not require to be charged (the “sufficiently high” of Colley which directly corresponds to at least the situation of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Colley in the invention of Yamamoto, such that when the power consumption of the auxiliary device was sufficiently low and the battery was not in a state in which it required charging (which includes the situation when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value), to user the battery to power the auxiliary device rather than use the engine to provide this power via the motor-generator (i.e., the engine and motor-generator combination is decoupled from the auxiliary device).  Here, because the engine is no longer responsible for providing sufficient torque to cover the power consumption of the auxiliary device, but instead the battery is responsible for covering the power consumption, then calculating a required torque for the engine would not have taken the power consumption into account.  One would have been motivated to incorporate these teachings of Colley in the invention of Yamamoto because it would 
As presently combined, modified Yamamoto teaches:
	that when the power consumption of the auxiliary load is sufficiently low, calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration (see at least: Yamamoto, Paragraph [0029] and Colley, Paragraph [0058]; wherein for the engine required torque calculation the power consumption would not be taken into consideration because it is being provided by the battery not the engine), a battery discharge power covering the power consumption of the auxiliary device (see at least: Colley, Paragraph [0058]), and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value and the charging electric energy corresponding to the amount of power supplied from the motor-generator to the battery is not larger than zero (see at least: Yamamoto, Paragraph [0028] and Fig. 5; wherein the chagrining electric energy is zero when the state of charge of the battery is within the control range), and
	when the charging electric energy takes a value at which the battery is neither charged nor discharged by the motor-generator, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device when the power consumption of the auxiliary device is sufficient lower (see at least: Colley, .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2011183910 A) in view of Colley (US 2004/0169497 A1) (hereinafter referred to as ‘modified Yamamoto’) as applied to claim 1 above, and further in view of Bell et al. (U.S. Patent Application Publication 2018/0281773 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 2:
Modified Yamamoto teaches the hybrid system according to claim 1, wherein
discharging electric energy is the charging electric energy supplied from the battery to the motor-generator (see at least: Yamamoto, Paragraph [0028] and Fig. 5),  and
the processing circuitry is configured to calculate the required torque without taking into consideration at least the power consumption of the auxiliary device and the charging electric energy when the state of charge is greater than the upper limit value and the power consumption is equal to the discharging electric energy (see at least: Yamamoto, Paragraphs [0028]-[0031], and Fig. 5; wherein when the state of charge is greater than the upper limit value, Pb* takes a negative value, and when the absolute value of Pb* and the power consumption for the auxiliary device are equal, they cancel 
Modified Yamamoto, however, does not appear explicit in that the processing circuitry is configured to calculate the required torque without taking into consideration at least the power consumption of the auxiliary device and the charging electric energy when the state of charge is greater than the upper limit value and the power consumption is greater than the discharging electric energy (emphasis added). 
Bell, similar to modified Yamamoto, teaches an invention for a hybrid vehicle, and teaches that when a power consumption of an auxiliary device is greater than power that can be supplied by a motor-generator, particularly when the motor-generator is already operating at its power generation capacity (i.e., the power consumption is greater than the discharging electric energy provided by the motor-generator), to implement a reconfiguration including limiting power to be delivered to the auxiliary device (see at least: Bell, Paragraphs [0008], [0042]-[0043], [0049]-[0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Bell in the invention of modified Yamamoto such that when the power consumption of the auxiliary device is greater than the discharging electric energy corresponding to the power that is provided by the motor-generator, to simply limit the power that can be provided to the auxiliary device.  Here, the claim would have been obvious because a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  In the present situation, the known options would have included either adjusting the required torque/power from the engine to compensate for the difference of power 

Regarding Claim 3:
Modified Yamamoto teaches the hybrid system according to claim 2, wherein the processing circuitry is configured to calculate the required torque based on the charging electric energy, the power consumption, and the driving torque when the state of charge is greater than the upper limit value and the power consumption is less than or equal to the discharging electric energy (see at least: Yamamoto, Paragraphs [0029]-[0031]; wherein the required torque would have been calculated based on the charging electric energy, the power consumption, and the driving torque when the state of charge is greater than the upper limit value and the power consumption is less than the discharging electric energy). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2011183910 A) in view of Colley (US 2004/0169497 A1) (hereinafter referred to as ‘modified Yamamoto’) as applied to claim 1 above, and further in view of Gaither (U.S. Patent Application Publication 2016/0152152 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 4:
Modified Yamamoto teaches the hybrid system according to claim 1, wherein the processing circuitry is configured to:
use a first lower limit value as the predetermined lower limit value when electric energy is being discharged from the battery to the motor-generator (see at least: Yamamoto, Fig. 5; wherein during normal travel, as the battery is being discharged to power the motor-generator, a first lower limit value is used as the predetermined lower limit value as shown in Fig. 5 of Yamamoto).
Modified Yamamoto does not appear explicit with regards to the limitation use a second lower limit value greater than the first lower limit value as the predetermined lower limit value when the motor-generator is generating electric power.
Modified Yamamoto teaches an invention in which the predetermined lower limit value is used to determine when the battery should and should not be charged. Similarly, Gaither teaches an invention directed towards charging a battery of a hybrid vehicle that uses a hysteresis margin when charging the battery that is based upon the auxiliary power consumption as well as other driving conditions, such as when the motor-generator is required to generate electric power for an upcoming reverse maneuver on a hill (see at least: Gaither, Abstract, and Paragraphs [0030]-[0031], [0046]).  Gaither teaches that using such a hysteresis margin ensures that the battery will have an adequate amount of charge based on the vehicle conditions as noted above.  As such, Gaither teaches the limitation use a second lower limit value greater than the first lower limit value as the predetermined lower limit value when the motor-generator is generating electric power (see at least: Gaither, Paragraphs [0055]-[0056]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hysteresis margin as taught by Gaither in the invention of modified Yamamoto such that when the motor-generator is required to generate electric power, the predetermined lower limit value is set to a second lower limit value greater than the first lower limit value.  A person of ordinary skill in the art would have been motivated to incorporate the hysteresis margin in order to ensure that the vehicle has an adequate amount of charge, thereby enhancing driving performance and helping to meet driver expectations (see at least: Gaither, Paragraphs [0008], [0055]).  

Regarding Claim 5:
Modified Yamamoto teaches the hybrid system according to claim 4, wherein the second lower limit value is set such that a difference between the first lower limit value and the second lower limit value is greater when the power consumption is large, relative to when the power consumption is small (see at least: Gaither, Paragraph [0056]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669